Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, claim 15 recites “particles comprise are organic polymers”. This language renders the claim indefinite.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11 and 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windhab et al, WO 2015/049292 as evidenced by Windhab et al, US 2016/0242432.
Regarding claims 1-3, 5 and 6, Windhab et al teach particles (solid or semi-solid composition) comprising a matrix which is embedded with additional solid particles (see Abstract, [0027], [0055], [0080], [0095, [0108] and [0138]).
The matrix may be composed of biopolymers such as sugar, starch and/or cellulose which Applicants teach as water soluble in their specification at [0027] and are shown to be water soluble by Windhab et al at [0025] and [0205].
The water soluble matrix of Windhab et al preferably has a water content of less than 10 wt.% ([0020].
The particles are further taught as being finely divided at [0053].
Regarding claim 7, the reference teaches that the particles are agglomerated in the water soluble matrix and, therefore, are seen as not “otherwise irreversibly stuck together to prevent dissolution.
Regarding claim 8, the reference teaches that the particles comprise the surface the water soluble matrix ([0071]).
Regarding claim 10, the reference teaches hydrophic functionality at [0118].
Regarding claim 11, the reference teaches powders (particles) throughout the document.
Regarding claim 15, the reference teaches organic polymers (se paragraph 9 above).
Regarding claim 17, see [0066].
Claims 4, 12-14, 16, 18-19 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762